Citation Nr: 1646690	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for an autoimmune disability, to include lupus, anticardiolipin syndrome, and rheumatoid arthritis.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in August 2015.  A transcript of that hearing is of record. 

The Board last considered this matter in October 2015, at which time it remanded for additional development, to include a VA examination.

An appeal was also perfected on the issue of service connection for depression.  However, this claim was granted in an April 2016 rating decision, which the Veteran has not appealed.  Thus, that issue is no longer in appellate status.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's currently diagnosed osteoarthritis is related to service.

2.  The weight of the evidence is against a finding that the Veteran has had any autoimmune disability, to include rheumatoid arthritis, lupus, or anticardiolipin syndrome, at any time during the appeal period.

3.  The weight of the evidence is against a finding that the Veteran's currently diagnosed COPD is related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria to establish service connection for an autoimmune disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria to establish service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claims in September 2011, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

The Board acknowledges that the Veteran has claimed exposure to ionizing radiation in service.  Further development in this regard is not warranted, as the Veteran has not made any specific allegations of exposure (other than having served as a ballistic missile fire control technician aboard a Navy submarine tender) that would allow VA to verify the alleged exposure.  Rather, at the August 2015 Board hearing, the Veteran stated that he had nothing to say about such exposure.

VA provided a VA examination in March 2016 to determine the nature and etiology of the Veteran's claimed musculoskeletal, respiratory, and autoimmune disabilities.  There is no argument or indication that this examination is inadequate or that its findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
 
II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  It is noted that to award service connection solely on the basis of continuity of symptomatology, the claimed disorder must be a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran has asserted that he was exposed to ionizing radiation in service.  See July 2011 application for benefits.  Further, the Veteran's representative has argued that the Veteran's claimed respiratory and autoimmune disabilities might be related to such exposure.  See August 2015 appellate brief.

Service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed.Cir.1997).  First, there are 21 types of cancer which are presumptively service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases," which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994); see also Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

There is no indication or argument that the Veteran participated in a radiation-risk activity, as defined by 38 C.F.R. § 3.309(d)(3).  In any event, he does not have any of the presumptive diseases listed in 38 C.F.R. § 3.309(d)(2) or any of the radiogenic diseases listed in C.F.R. § 3.311(b)(2).  Furthermore, he has not described any specific instance of exposure.  Rather, at the August 2015 Board hearing, the Veteran stated that he had nothing to say about the claimed radiation and indicated that he was never given a tag to measure exposure to radiation.  His representative has suggested that the Veteran was exposed to low dose radiation during service as a ballistic missile fire control technician aboard the submarine tender USS Simon Lake and, in March 2013, submitted a 2010 Navy report on occupational radiation exposure from U.S. naval nuclear propulsion plants and their support facilities.  See correspondence received March 13, 2013.  This report focuses on the Navy's nuclear-powered ships and radiation originating from the pressurized water reactors and discusses the cancer risk to personnel occupationally exposed to radiation.  Significantly, the report states that radiation exposure among personnel at the naval nuclear propulsion plants has been historically very low.  It is unclear whether the Veteran served aboard, or supported the operation of, a nuclear-powered ship.  Even assuming that he did, which the Board does not concede, the submitted Navy report suggests that exposure to ionizing radiation would have been negligible.  In sum, the Veteran has not made any specific allegations of exposure, other than the fact that he served as a fire control technician aboard a submarine tender.  As such, the weight of the evidence is against a finding that he was exposed to radiation; again, as previously stated, there is no showing of participation in a radiation risk activity such as to trigger the provisions under 38 C.F.R. § 3.309(d).

Osteoarthritis

The Veteran seeks service connection for a disability claimed as arthritis of all joints.  See July 2011 application for benefits.  His claim encompasses both osteoarthritis and rheumatoid arthritis.  The Board will first focus on the osteoarthritis aspect of the claim.  The rheumatoid arthritis will be considered as part of the issue of service connection to an autoimmune disability.

The March 2016 VA examination shows a diagnosis of osteoarthritis of the knees, cervical spine, sacroiliac joints, glenohumeral joints, elbows, and left wrist.  See also VA treatment records in Virtual VA, received in November 2012, at 3 (showing diagnosis of osteoarthritis in October 2012).

Service treatment records show that the Veteran reported a history of right wrist fractures at ages 9 and 10, and a right clavicle fracture at age 4 or 5.  See June 1979 report of medical history, within service treatment records at 59.  These were noted be fully resolved with no sequelae.  Significantly, the enlistment examination was objectively normal.  Thus, the Veteran is presumed sound on entry.  38 U.S.C.A. § 1111.  The reports of medical history, standing alone, are not found to constitute clear and unmistakable evidence of a preexisting condition and thus the presumption of soundness is not rebutted here.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

The Veteran believes that his osteoarthritis is related to service.  In this regard, during the August 2015 Board hearing, he testified that his military occupational specialty of ballistic fire control technician involved continuous heavy lifting, which-he believes-might account for his arthritis.  He recalled always having some form of joint pain in service, but when asked about the onset of arthritis symptoms, he indicated late 1990s to early 2000s.  

The Veteran has not pointed to a specific in-service injury and there is no evidence of relevant complaints or treatment in his service treatment records.  Furthermore, his separation examination does not show any abnormalities in his musculoskeletal system, to include his spine and extremities.  As stated, the Veteran believes that his arthritis is due to general wear and tear, as a result of strenuous physical work in service.

The March 2016 VA examiner opined that the Veteran's osteoarthritis is secondary to overuse of his neck, shoulders, wrists, lower back, knees, and ankles.  Nevertheless, he concluded that the osteoarthritis is less likely than not related to service.  The examiner noted that there was no evidence in the Veteran's service treatment records to support the suggestion that he experienced significant damage to his joints while in service.  The examiner acknowledged that there was evidence of obesity before, during, and after service, which would have placed the Veteran at increased risk of weight bearing joint stress.  Nevertheless, the examiner noted that service actually helped the Veteran to reduce his excessive weight.  The examiner highlighted the Veteran's post-service 15-year history of work as an HVAC technician, where he did a significant amount of heavy lifting, climbing, kneeling, and squatting.  He also indicated that the Veteran's degenerative changes were consistent with his age and that his numerous orthopedic disabilities were consistent with his work history and history of injuries.  In this context, the examiner again alluded to the Veteran's longstanding obesity.  The Board finds the physician's thorough rationale probative and worthy of significant weight.

In sum, there is no evidence that the Veteran's osteoarthritis is related to his strenuous work in service.  A VA examiner has considered the matter and concluded that the Veteran's current disability is more likely than not related to a long post-service history of physically demanding work as an HVAC technician, along with the Veteran's age and longstanding obesity.  While the Veteran has asserted that his current disability is etiologically related to service, he is not competent to establish such a causal nexus, as this requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, there is no evidence, to include the lay statements, that the Veteran's osteoarthritis manifested within one year of service or that he has had continuous symptoms since service.  Rather, his separation examination did not reveal any joint abnormalities.  Moreover at the August 2015 Board hearing, he testified that he began to experience symptoms of arthritis in the late 1990s to early 2000s.  Therefore, the evidence is against service connection for osteoarthritis.  See 38 C.F.R. §§ 3.303, 3.307.

Autoimmune Disability

The Veteran seeks service connection for an autoimmune disability, initially claimed as blood disorder/lupus.  See July 2011 application for benefits.  This issue has been expanded to include anticardiolipin syndrome and rheumatoid arthritis.

At the outset, the Board notes that there is conflicting evidence as to whether the Veteran has a current autoimmune disability.  

VA treatment dated in January 2012 reflect that the Veteran was positive for lupus anticoagulant and also for anticardiolipin IgM with significantly elevated titer.  See VA treatment records in Virtual VA, received February 2012, at 11.  The Veteran's representative contends that the finding of lupus anticoagulant translates into a lupus diagnosis.  See August 2015 Board hearing.  In addition, a June 2011 treatment record from the St. George Clinic shows a diagnosis of anticardiolipin syndrome.  See treatment records furnished by the SSA, received in March 2015, at 64.  Further, the Veteran has stated that he was diagnosed with rheumatoid arthritis by a rheumatologist around 2006-2007 and subsequently treated for it with methotrexate.  See March 2016 VA examination for non-degenerative arthritis; see also VA treatment records in Virtual VA, received in February 2012, at 1 (reporting prior diagnosis).  Then, in 2012, a VA provider concluded, based on testing, that the Veteran did not have rheumatoid arthritis and discontinued the methotrexate.  Id.  

In March 2016, the Veteran underwent VA examinations for lupus, hematologic and lymphatic conditions, and rheumatoid arthritis.  The VA examiner found no evidence to confirm the presence of an autoimmune disease.  In this regard, he stated that evaluations performed by rheumatologists in 2012 and 2013 did not find adequate evidence to support the presence of rheumatoid arthritis.  Rather, the Veteran's arthritis appears to be osteoarthritis secondary to overuse, obesity, and age.  Similarly, the examiner stated that there is inadequate evidence to suggest the presence or a history of lupus.  The examiner noted that the Veteran has the immunity marker for cardiolipin syndrome.  At the hematic examination, the examiner noted that there was no information to suggest any event involving blood clotting that would confirm a diagnosis of cardiolipin syndrome.  He stated that the Veteran denied a history of clotting problem.

Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran has lupus or anticardiolipin syndrome.  The Board acknowledges that markers for both conditions have been shown, but finds that the March 2016 VA opinion is more probative than the other evidence available with regard to the question of whether the Veteran currently has lupus or anticardiolipin syndrome.  Similarly, the Board finds that the weight of the evidence is against a finding that the Veteran has rheumatoid arthritis.  The Board acknowledges that the Veteran was diagnosed with rheumatoid arthritis and treated for it until 2012, when a VA provider determined that the Veteran had been misdiagnosed.  Significantly, the March 2016 VA examiner, based on a thorough review of the evidence, concluded that the evidence does not clearly support the diagnosis of rheumatoid arthritis.  Rather, the examiner concluded that the Veteran's arthritis appears to be osteoarthritis secondary to overuse, obesity, and age.  The Board finds the physician's thorough rationale probative and worthy of significant weight.

Furthermore, the Board further notes that there is no evidence that any of the claimed autoimmune disabilities is related to service.  The Board acknowledges that, in September 2013, the Veteran submitted a private medical opinion stating that he has severe multifaceted joint disease of the autoimmune variety, likely as a result of asbestos and radiation exposure in service.  The author focused on information prior to 2012 and did not consider contradicting evidence obtained from 2012, forward.  As such, the opinion lacks probative value.  Moreover, the opinion is based on the assumption that the Veteran was exposed to both asbestos and radiation in service.  As already stated, there is no evidence that the Veteran was exposed to toxic levels of radiation in service.  While the Board has conceded exposure to asbestos, the evidence is against a finding that such exposure resulted in rheumatoid arthritis, were it to be shown.  In this regard, the March 2016 VA examiner stated that asbestos exposure is not a major risk factor for rheumatoid arthritis.  In contrast, obesity has been associated with rheumatoid arthritis and smoking tobacco has been associated with higher rheumatoid factor values, and both are long-term exposures for the Veteran.  The Board finds the March 2016 VA opinion worthy of more probative value than the September 2013 private opinion in this regard.  As stated above, the private opinion focused exclusively on the alleged environmental exposure and did not consider other relevant risk factors.

In sum, the most probative evidence shows that the Veteran does not have a current autoimmune disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for an autoimmune disability must be denied.  38 C.F.R. §§ 3.102, 3.303.



Respiratory Disability

The evidence shows that the Veteran has a current respiratory disability.  In this regard, private treatment from April 2011 shows diagnoses of COPD and acute exacerbation of chronic bronchitis.  See treatment records furnished by the SSA, received in March 2015, at 66.  An April 2016 VA examination reflects a diagnosis of COPD without emphysema.

There is no evidence of an in-service respiratory illness, and his separation examination reflects normal lungs and chest at discharge from service.  See service treatment records at 3.  Further, the Veteran has testified that his current respiratory disability was first diagnosed around 2008 and placed the onset of symptoms in the 1990s.  See August 2015 Board hearing transcript.  The Board notes that the Veteran separated from service in February 1982.  As such, there is no indication or argument that the Veteran has had continuous respiratory symptoms since service.

The Veteran believes that his COPD could be due to hazardous environmental exposure in service, to include exposure to asbestos, lead, chemicals, and ionizing radiation.  See July 2011 statement from Veteran's representative; August 2015 Board hearing transcript.  However, he is not competent to establish such a causal nexus, as this requires testing and medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  With regard to the claimed radiation exposure, as already explained, there is no objective evidence that the Veteran was exposed to radiation.  

The Veteran served in the Navy as a ballistic missile fire control technician.  See DD 214.  VA guidance from the VA Adjudication Procedure Manual lists fire control technician as an occupation with a high probability of exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, 1.I.3.c.  As such, the Board concedes the Veteran's claimed exposure to asbestos in service.  Notwithstanding, the evidence does not show that the Veteran has asbestosis or any other disease associated with asbestos exposure.  Id., 2.C.2.c.  The March 2016 VA examination reflects that a March 2016 chest CT scan did not reveal any interstitial fibrosis and a recent DLCO of 100 percent predicted.

The March 2016 VA examiner opined that the most probable cause for the Veteran's diagnosis of COPD is his 80-plus pack year history of cigarette smoking.  The examiner cited medical literature indicating that tobacco smoking is overwhelmingly the most important risk factor for COPD.  The examiner also addressed the Veteran's contention that his disability is related to second-hand smoking in service.  In this regard, the examiner cited medical literature indicating that consistent evidence of an effect of passive smoking on chronic respiratory symptoms in adults has not been found.  As to the Veteran's contention that the COPD is related to lead exposure, the examiner stated that COPD is not known to be caused by lead exposure.  With regard to the Veteran's contention that his disability is related to asbestos exposure, the examiner noted that there was no evidence of a significant history of exposure to asbestos.  Rather, assessments made and recorded in his service treatment records show that the Veteran denied exposure to asbestos.  

As stated above, the Board has conceded exposure to asbestos based on his occupation in service.  While the VA examiner has not expressly considered whether the Veteran's COPD is related to his conceded asbestos exposure, the Board finds that seeking an additional opinion would only serve to delay adjudication.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).
As already stated, the Veteran does not have asbestosis or any other disease associated with asbestos exposure.  Further, the VA examiner has opined that the Veteran's COPD is more likely than not due to his long history of cigarette smoking.  The Board finds the physician's thorough rationale probative and worthy of significant weight.

In sum, there is no evidence of a respiratory illness in service, there is no indication that the Veteran has had continuous respiratory symptoms since service, and a VA examiner has opined that the most probable cause of the Veteran's current disability is his long history of cigarette smoking.  The Board finds this evidence compelling and more probative than the Veteran's assertion that his COPD is due to environmental exposure in service.  Therefore, the evidence is against service connection for COPD.  See 38 C.F.R. § 3.303.


ORDER


Service connection for osteoarthritis is denied.

Service connection for COPD is denied.

Service connection for an autoimmune disability, to include lupus, anticardiolipin syndrome, and rheumatoid arthritis, is denied.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


